Title: From John Adams to James Warren, 20 May 1776
From: Adams, John
To: Warren, James


     
      My dear Sir
      
       May 20. 1776
      
     
     Every Post and every Day rolls in upon Us Independance like a Torrent. The Delegates from Georgia, made their Appearance, this Day in Congress, with unlimited Powers, and these Gentlemen themselves are very firm. South Carolina, has erected her Government and given her Delegates ample Powers, and they are firm enough. North Carolina, have given theirs full Powers after repealing an Instruction given last August against Confederation and Independence. This Days Post, has brought a Multitude of Letters from Virginia, all of which breath the same Spirit. They agree they shall institute a Government. All are agreed in this they say.
     Here are four Colonies to the Southward who are perfectly agreed now with the four to the Northward. Five in the Middle are not yet quite So ripe. But they are very near it. I expect that New York, will come to a fresh Election of Delegates in the Course of this Week, give them full Powers, and determine to institute a Government.
     The Convention of New Jersey, is about Meeting, and will assume a Government.
     Pensylvania, Assembly meets this Day, and it is said will repeal their Instruction to their Delegates which has made them So excedingly obnoxious to America in General, and their own Constituents in particular.
     We have had an entertaining Maneuvre, this Morning in the State House Yard. The Committee of the City, Summoned a Meeting at Nine O Clock in the State House Yard, to consider of the Resolve of Congress of the fifteenth instant. The Weather was very rainy, and the Meeting was in the Open Air, like the Comitia of the Romans. A Stage was erected, extempore for the Moderator, and the few orators to ascend. Coll. Roberdeau was the Moderator. Coll. McKean, Coll. Cadwallader and Coll. Matlack the principal orators. It was The very first Town Meeting, I ever saw in Philadelphia and it was conducted with great order, Decency and Propriety.
     The first Step taken was this: the Moderator produced the Resolve of Congress of the 15th instant, and read it with a loud Stentorean Voice that might be heard a Quarter of a Mile “Whereas his Britannic Majesty &c.” As soon as this was read, the Multitude, Several Thousands, some say, tho So wett rended the Welkin with three Cheers, Hatts flying as usual &c.
     Then a Number of Resolutions were produced and moved and de­termined, with great Unanimity. Those Resolutions I will send you, as Soon as published. The Drift of the whole was that the Assembly was not a Body properly constituted, authorized and qualified to carry the Resolve for instituting a new Government into Execution and therefore that a Convention should be call’d—and at last they voted to support and defend the Measure of a Convention, at the Utmost Hazard, and at all Events &c.
     The Delaware Government, generally is of the Same Opinion with the best Americans, very orthodox in their Faith and very exemplary in their Practice. Maryland remains to be mentioned. That is so excentric a Colony—some times so hot—sometimes so cold—now so high then so low—that I know not what to say about it or to expect from it. I have often wished it could exchange Places with Hallifax. When they get agoing I expect some wild extravagant Flight or other from it. To be sure they must go beyond every body else, when they begin to go.
     Thus I have rambled through the Continent, and you will perceive by this state of it, that We cant be very remote from the most decisive Measures and the most critical Events.
     What do you think must be my sensations, when I see the Congress now daily passing Resolutions, which I most earnestly pressed for against Wind and Tide, Twelve Months ago?—and which I have not omitted to labour for, a Month together from that Time to this? What do you think must be my Reflections when I see, the Farmer himself, now confessing the Falsehood of all his Prophecies, and the Truth of mine, and confessing himself, now for instituting Governments, forming a Continental Constitution, making Alliances, with foreigners, opening Ports and all that and confessing that the Defence of the Colonies—and Preparations for defence have been neglected, in Consequence of fond delusive hopes and deceitfull Expectations?
     I assure you this is no Gratification of my Vanity. The gloomy Prospect of Carnage and Devastation that now presents itself in every Part of the Continent and which has been in the most express and decisive nay dogmatical Terms foretold by me a thousand Times is too affecting to give me Pleasure. It moves my keenest Indignation—yet I dare not hint at these Things for I hate to give Pain to Gentlemen whom I believe sufficiently punished by their own Reflections.
    